UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 13-2114



In re:   JOHNNY LEE GORE, a/k/a Manager,




                Petitioner.



                 On Petition for Writ of Mandamus.
                       (4:01-cr-00627-CWH-9)


Submitted:   October 22, 2013               Decided:   October 24, 2013


Before WILKINSON, NIEMEYER, and THACKER, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Johnny Lee Gore, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Johnny     Lee    Gore    petitions         for    a    writ     of    mandamus,

alleging that the district court has unduly delayed in ruling on

his 28 U.S.C.A. § 2255 (West Supp. 2013) motion.                               He seeks an

order from this court directing the district court to act, or an

order    vacating      his    sentence.          We    conclude       that    Gore    is    not

entitled to mandamus relief.

             Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.             Kerr    v.     United    States

Dist.    Court,       426    U.S.     394,   402       (1976);        United       States    v.

Moussaoui,      333    F.3d    509,    516-17         (4th    Cir.    2003).         Further,

mandamus     relief     is    available      only      when    the    petitioner       has   a

clear right to the relief sought.                     In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

             We find the present record does not reveal undue delay

in the district court.              Furthermore, Gore has not shown that he

has a clear right to have his sentence vacated.                            Accordingly, we

grant leave to proceed in forma pauperis and deny the mandamus

petition.     We dispense with oral argument because the facts and

legal    contentions         are    adequately        presented       in     the    materials

before   this     court      and    argument     would       not     aid   the     decisional

process.

                                                                           PETITION DENIED



                                             2